Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 7/28/2021 has been entered. Claim(s) 1-20 is/are pending in the application. Based on applicant’s arguments the 112 rejection has been removed. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the
 prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates (U.S. Patent App Pub 20190325038) in view of “Redactable Blockchain – or – Rewriting History in Bitcoin and Friend” herein referred to as Ateniese further in view of Ateniese (U.S. Patent App Pub 20190074962) herein referred to as Anteniese2.
	
Regarding claim 1,
Finlow-Bates teaches an apparatus, comprising: a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including: (See paragraphs 10, 188, Finlow-Bates teaches devices with processor running on the network)
responsive to at least an edit transaction that indicates a transaction in an original block in a blockchain, wherein the indicated transaction is not the edit transaction: (See abstract paragraphs 20, 22, 27-28, Finlow-Bates teaches requesting to delete/edit a blockchain, and then based on the request if a sufficient number of endorsers vote for the deletion then the transaction can be deleted/edited.
providing a modified block that includes:transactions of the original block except the indicated transaction, a hash of the indicated transaction, and a header that includes a link to a hash of a block that precedes the original block; (See paragraphs 114, 129,  1, Finlow-Bates teaches as a result of a deletion of data payload D02, the first block 702 may be replaced within memory or storage of the one or more participants maintaining the blockchain, by a new block 742, comprising a new header 744 identical to the first header 704, a new list of one or more hashes of data payloads 746 identical to the list of one or more hashes of data payloads 706, a new one or more data payloads 748 that does not comprise the data payload D02, and a new hash 750 of the new header 744 and the new list of one or more hashes of data payloads 746, that is identical to the first hash 710”; providing a modified block which is connected to a previous block  with the same header as the original block)
retrieving, from a stored registry, subscription metadata associated with subscribers to changes in the transaction; and  (See paragraphs 114, 129, 185, Finlow-Bates teaches the identifier of the endorser 850 may comprise one or more of: a public key from a public/private key pair associated with the endorser 850, an identification number, an email address, an IP address; these identifiers/metadata are used to notify subscribers of changes to the blockchain)
causing the subscribers to be notified of the edit transaction. (See paragraphs 130, 154, 155, 156, Finlow-Bates teaches sending the request to modify a block to the endorsers)
Finlow-Bates does not explicitly teach Ateniese teaches providing a new block that includes a reference to the edit transaction, the reference including a link to the modified block; (See section 1.2, 1.3, figure 1, Ateniese teaches “Figure 1: Redaction operations on a redactable blockchain. In the top blockchain, all padlocks are locked resulting in an immutable blockchain. In the middle blockchain, the padlock from block Bi+1 to block Bi is open, meaning that the content of block Bi can be redacted. In the bottom blockchain, the block Bi was redacted (resulting in block B0i ) and all the padlocks are once again locked, making the blockchain immutable.”;  a new block is creating with link to a modified block which was redacted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese into Finlow-Bates is that Ateniese red redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)
	Finlow-Bates and Ateniese do not explicitly teach but Ateniese2 teaches responsive to editing providing the modified block: (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
retrieving, from a stored registry, subscription metadata associated with subscribers to changes in the transaction; and (See paragraphs 45,  50 133, Ateniese2 teaches broadcasting to users/validators/.parties/subscribers the new chain after an edit has been made to an original block and using metadata stored in the system to determine criteria including who is allowed to make changes and other criteria.)
causing the subscribers to be notified of the edit transaction. (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
 with Finlow-Bates and Ateniese because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese2 into Finlow-Bates and Ateniese is that Ateniese2 teaches a system allows truncation, right-sizing, extension, or other block-chain size adjustments to improve operation of underlying hardware by allowing adjustment of a data overhead consumed during block-chain update and distribution in an efficient manner., therefore making the overall system more robust and efficient. (See paragraphs 3, 23, 24, Ateniese2)

Regarding claim 2,
Finlow-Bates, Ateniese and Ateniese2 teach the apparatus of claim 1, wherein causing the subscribers to be notified of the edit transaction includes emitting an event to notify the subscribers of the edit transaction. (See abstract paragraphs 20, 22, 27-28, Finlow-Bates teaches requesting to delete/edit a blockchain, and then based on the request if a sufficient number of endorsers vote for the deletion then the transaction can be deleted/edited based on the modification event)

	Regarding claim 3,
Finlow-Bates, Ateniese and Ateniese2 teach the apparatus of claim 1, wherein causing the subscribers to be notified of the edit transaction includes causing a callback to notify the subscribers of the edit transaction. (See abstract paragraphs 20, 22, 27-28, Finlow-Bates teaches requesting to delete/edit a blockchain, and then based on the request if a sufficient number of endorsers vote for the deletion then the transaction can be deleted/edited.”)

	Regarding claim 4,
Finlow-Bates, Ateniese and Ateniese2 teach the apparatus of claim 1, wherein the metadata associated with the subscribers includes an address for each subscriber, and wherein causing the subscribers to be notified of the edit transaction is accomplished based at least in part on the included addresses of the subscribers. (See paragraphs 114, 129, 185, Finlow-Bates teaches the identifier of the endorser 850 may comprise one or more of: a public key from a public/private key pair associated with the endorser 850, an identification number, an email address, an IP address; these identifiers/metadata are used to notify subscribers of changes to the blockchain

	Regarding claim 6,
Finlow-Bates, Ateniese and Ateniese2 teach the apparatus of claim 1.
Anteniese further teaches wherein the actions further including causing the original block to be deleted. (See 1.2, Anteniense, deletion of original block) See motivation to combine for claim 1.  

	Regarding claim 7,
 (See 23, 32, Finlow-Bates teaches a smart contract is included)

	Regarding claim 8,
Finlow-Bates, Ateniese and Ateniese2 teach the apparatus of claim 1.
 Anteniense firther teaches wherein the subscribers include at least one off-chain process. See sec 1.1 paragraphs 1-4, Anteniense) See motivation to combine for claim 1.   

	Regarding claim 9,
Finlow-Bates, Ateniese and Ateniese2 teach the apparatus of claim 1, wherein causing the subscribers to be notified of the edit transaction further includes providing, to the subscribers, transaction metadata associated with the edit transaction. (See paragraphs 114, 129, 185, Finlow-Bates teaches the identifier of the endorser 850 may comprise one or more of: a public key from a public/private key pair associated with the endorser 850, an identification number, an email address, an IP address; these identifiers/metadata are used to notify subscribers of changes to the blockchain)

	Regarding claim 10,
Finlow-Bates, Ateniese and Ateniese2 teach the apparatus of claim 9, wherein the transaction metadata includes the edited transaction.  (See paragraphs 113, 118, Finlow-Bates teaches the edit transaction included the edited transaction of the block)

	Regarding claim 11,
Finlow-Bates, Ateniese and Ateniese2 teach the apparatus of claim 9, wherein the transaction metadata includes an indication as to which entity initiated the edit transaction. (See paragraphs 113, 118, Finlow-Bates teaches the edit transaction included identity of entity which made the request )

	Regarding claim 12,
Finlow-Bates, Ateniese and Ateniese2 teach the apparatus of claim 9, wherein the transaction metadata includes an indication of a reason for the transaction being edited. (See abstract, paragraphs 23, Finlow-Bates teaches a reason or the editing)

Claims 13, 15, 17, 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates (U.S. Patent App Pub 20190325038) in view of Ateniese (U.S. Patent App Pub 20190074962) herein referred to as Anteniese2.

	Regarding claim 13,
Finlow-Bates teaches a method, comprising: responsive to at least an edit transaction that indicates a transaction in an original block in a blockchain, wherein the (See paragraphs 10, 188, Finlow-Bates teaches devices with processor running on the network)
editing the indicated transaction; (See abstract paragraphs 20, 22, 27-28, Finlow-Bates teaches requesting to delete/edit a blockchain, and then based on the request if a sufficient number of endorsers vote for the deletion then the transaction can be deleted/edited.)
retrieving, from a stored registry, subscribers to changes in the transaction; and (See paragraphs 114, 129, 185, Finlow-Bates teaches the identifier of the endorser 850 may comprise one or more of: a public key from a public/private key pair associated with the endorser 850, an identification number, an email address, an IP address; these identifiers/metadata are used to notify subscribers of changes to the blockchain)
causing the subscribers to be notified of the edit transaction. (See paragraphs 130, 154, 155, 156, Finlow-Bates teaches sending the request to modify a block to the endorsers)
	Finlow-Bates does not explicitly teach but Atiense2 teaches after editing the indicated transaction: (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
retrieving, from a stored registry, subscription metadata associated with subscribers to changes in the transaction; and (See paragraphs 45,  50 133, Ateniese2 teaches broadcasting to users/validators/.parties/subscribers the new chain after an edit has been made to an original block and using metadata stored in the system to determine criteria including who is allowed to make changes and other criteria.)
causing the subscribers to be notified of the edit transaction. (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese2 with Finlow-Bates because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese2 into Finlow-Bates is that Ateniese2 teaches a system allows truncation, right-sizing, extension, or other block-chain size adjustments to improve operation of underlying hardware by allowing adjustment of a data overhead consumed during block-chain update and distribution in an efficient manner., therefore making the overall system more robust and efficient. (See paragraphs 3, 23, 24, Ateniese2)

	Regarding claim 15,
Finlow-Bates and Ateniese2 teaches the method of claim 13, wherein the subscribers include at least one smart contract. (See 23, 32, Finlow-Bates teaches a smart contract is included)

	Regarding claim 17,
Finlow-Bates teaches a processor-readable storage medium, having stored thereon processor-executable code that, upon execution by at least one processor, (See paragraphs 10, 188, Finlow-Bates teaches devices with processor running on the network)
editing the indicated transaction, wherein the indicated transaction is not the edit transaction; (See abstract paragraphs 20, 22, 27-28, Finlow-Bates teaches requesting to delete/edit a blockchain, and then based on the request if a sufficient number of endorsers vote for the deletion then the transaction can be deleted/edited.
Finlow-Bates does not explicitly teach but Atiense2 teaches responsive to editing the transaction, (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block) determining, based on a registry, subscribers to changes in the transaction; and (See paragraphs 45,  50 133, Ateniese2 teaches broadcasting to users/validators/.parties/subscribers the new chain after an edit has been made to an original block and using metadata stored in the system to determine criteria including who is allowed to make changes and other criteria.)
causing the determined subscribers to be notified based on the edited transaction. (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese2 with Finlow-Bates because both deal with blockchain modifications. The advantage of  into Finlow-Bates is that Ateniese2 teaches a system allows truncation, right-sizing, extension, or other block-chain size adjustments to improve operation of underlying hardware by allowing adjustment of a data overhead consumed during block-chain update and distribution in an efficient manner., therefore making the overall system more robust and efficient. (See paragraphs 3, 23, 24, Ateniese2)

Regarding claim 19,
Finlow-Bates and Ateniese2 teaches the processor-readable storage medium of claim 17, wherein the determined subscribers include at least one smart contract. (See 23, 32, Finlow-Bates teaches a smart contract is included)

Claims 14, 16, 18, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates (U.S. Patent App Pub 20190325038) in view of Ateniese (U.S. Patent App Pub 20190074962) herein referred to as Anteniese2 in view of “Redactable Blockchain – or – Rewriting History in Bitcoin and Friend” herein referred to as Ateniese.

	Regarding claim 14,
Finlow-Bates and Ateniese2 teaches the method of claim 13, wherein editing the indicated transaction includes: providing a modified block that includes: transactions of the original block except the indicated transaction, a hash of the indicated transaction, and a header that includes a link to a hash of a block that precedes the original block; See paragraphs 114, 129,  1, Finlow-Bates teaches as a result of a deletion of data payload D02, the first block 702 may be replaced within memory or storage of the one or more participants maintaining the blockchain, by a new block 742, comprising a new header 744 identical to the first header 704, a new list of one or more hashes of data payloads 746 identical to the list of one or more hashes of data payloads 706, a new one or more data payloads 748 that does not comprise the data payload D02, and a new hash 750 of the new header 744 and the new list of one or more hashes of data payloads 746, that is identical to the first hash 710”; providing a modified block which is connected to a previous block  with the same header as the original block)
Finlow-Bates and Ateniese2 does not explicitly teach but Ateniese teaches providing a new block that includes a reference to the edit transaction, the reference including a link to the modified block. (See section 1.2, 1.3, figure 1, Ateniese teaches “Figure 1: Redaction operations on a redactable blockchain. In the top blockchain, all padlocks are locked resulting in an immutable blockchain. In the middle blockchain, the padlock from block Bi+1 to block Bi is open, meaning that the content of block Bi can be redacted. In the bottom blockchain, the block Bi was redacted (resulting in block B0i ) and all the padlocks are once again locked, making the blockchain immutable.”;  a new block is creating with link to a modified block which was redacted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates and Ateniese2 because both deal with blockchain modifications. The  into Finlow-Bates and Ateniese2 is that Ateniese teaches redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)

	Regarding claim 16,
Finlow-Bates and Ateniese2 teaches the method of claim 13,
Finlow-Bates and Ateniese2 does not explicitly teach but Ateniese teaches teaches wherein the subscribers include at least one off-chain process. (See sec 1.1 paragraphs 1-4, Ateniese teaches off-chain process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates and Ateniese2 because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese into Finlow-Bates and Ateniese2 is that Ateniese teaches redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)

	Regarding claim 18,	
Finlow-Batesand and Anteniese2 teaches the processor-readable storage medium of claim 17, wherein editing the indicated transaction includes: providing a modified block that includes: transactions of the original block except the indicated transaction, a hash of the indicated transaction, and a header that includes a link to a See paragraphs 114, 129,  1, Finlow-Bates teaches as a result of a deletion of data payload D02, the first block 702 may be replaced within memory or storage of the one or more participants maintaining the blockchain, by a new block 742, comprising a new header 744 identical to the first header 704, a new list of one or more hashes of data payloads 746 identical to the list of one or more hashes of data payloads 706, a new one or more data payloads 748 that does not comprise the data payload D02, and a new hash 750 of the new header 744 and the new list of one or more hashes of data payloads 746, that is identical to the first hash 710”; providing a modified block which is connected to a previous block  with the same header as the original block)
Finlow-Bates and Ateniese2 does not explicitly teach but Ateniese teaches providing a new block that includes a reference to the edit transaction, the reference including a link to the modified block. (See section 1.2, 1.3, figure 1, Ateniese teaches “Figure 1: Redaction operations on a redactable blockchain. In the top blockchain, all padlocks are locked resulting in an immutable blockchain. In the middle blockchain, the padlock from block Bi+1 to block Bi is open, meaning that the content of block Bi can be redacted. In the bottom blockchain, the block Bi was redacted (resulting in block B0i ) and all the padlocks are once again locked, making the blockchain immutable.”;  a new block is creating with link to a modified block which was redacted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with  into Finlow-Bates and Ateniese2 is that Ateniese teaches redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)

	Regarding claim 20,
Finlow-Bates and Ateniese2 teaches the processor-readable storage medium of claim 17.
Finlow-Bates and Ateniese2 do not explicitly teach but Ateniese teaches wherein the determined subscribers include at least one off-chain process. (See sec 1.1 paragraphs 1-4, Ateniese teaches off-chain process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates and Ateniese2 because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese into Finlow-Bates and Ateniese2 is that Ateniese teaches redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	15.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent 10592873  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Examiner’s Note: No 35 USC 101 signal per se rejection was given with regards to claims 17-20 because Applicant’s specification in paragraph 29 states “While the term processor-readable storage media includes operating memory 220 and data storage memory 250, the term "processor-readable storage media," throughout the specification and the claims, whether used in the singular form or the plural form, is defined herein so that the term "processor-readable storage media" specifically excludes and does not encompass communications media, any communications medium, or any signals per se.”
and located in the PTO-892 form. 
1. Chen (U.S. Patent 10389518) teaches the medium includes instructions for retrieving data of the block on which basis a first hash value of the block was computed and that is stored in the block for each block of a blockchain. A second hash value of the block is computed using a different hash function than a previous hash function by which the first hash value of the block was computed. The second hash value is added to the block within the blockchain.
2. Ramathal (U.S. Patent 9998286) teaches the method involves determining a previous threshold maximum for the consensus operation procedure. The previous threshold maximum is altered to reflect a new threshold maximum. The consensus operating procedure is applied to generate a new accumulated value to cancel an effect of the selected transaction, in response to altering the previous threshold maximum. The new accumulated value is generated by performing a processor-level operation using a previous accumulated value and the record entry as inputs. The selected transaction is determined to occur after the new threshold maximum is exceeded, but before the previous threshold maximum is exceeded. The previous accumulated value is stored within a selected block of the blockchain, and the new block is generated responsive to generating a new block for the blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINOS DONABED/Primary Examiner, Art Unit 2444